JUSTICE EID,
concurring in the judgment.
11 25 In this case, the foster parents argue that their due process rights were violated when the Department removed the minor child, A.C., from their care. As a brief review of the procedural facts shows, there is no juvenile court ruling to review in this case. *108Indeed, the only ruling issued by the juvenile court that could form the basis of an appeal-namely, the ruling that the foster parents' motion for due process was moot-was not appealed. I therefore would dismiss this case as moot.
T 26 In response to the GAL's request for a forthwith hearing, a hearing was held on September 14th. At this hearing, the Department acknowledged that it had violated section 19-3-203(2), C.R.S. (2012), when it failed to notify the GAL that it was planning to remove A.C. from the foster parents' care. The Department then stated that it had removed the child from the foster parents' home because it had concerns about the foster mother's mental health. Counsel for the foster parents, who were permitted to intervene in the proceedings, agreed that such concerns, if true, would be troubling, and requested that a hearing be held as soon as possible so that the concerns could be addressed and the child returned to the foster home. After considering the court's and counsels' schedules (including the schedule of foster parents' counsel), the court set a hearing the following week. The court also ordered that the Department supply the foster parents with any additional information upon which it would rely at the next hearing. Counsel did not object to this process.
127 At the September 21st hearing, the Department again stated that it had serious concerns about the foster mother's mental health, and asked that the court order that a psychological examination be performed. It also informed the court that it had contacted a psychologist who could conduct an examination on an expedited basis, perhaps in less than a week. The GAL agreed that a decision regarding whether the child should be returned to the foster parents should be put off until the results of the mental health examination were known. Counsel for the foster parents argued that the Department had not shown that the child was in danger, and that he should therefore be returned to their care. The court ultimately determined that it would be better to wait a week for the examination report, rather than to order that the child be returned and then to remove the child again if the report justified removal. Counsel for the foster parents again did not object to this procedure, and in fact stated that "I'm pleased we were able to get back in here [today] and that we got another hearing [within a week]."
{28 At the September 27th hearing, the psychologist stated her preliminary conclusion that the foster mother had a serious mental health disorder, and that the child should not be returned to her care. The Department stated that, based on psychologist's testimony, the child should not be returned at this time to the foster parents' care, and asked that the case be set for a full contested evidentiary hearing for a permanent placement. The GAL joined the Department's request for a contested evidentia-ry hearing. The court 1) concluded that it would not be appropriate to return the child to the foster parents' care at this time; 2) ordered that a full contested evidentiary hearing be held; and 3) ordered that the foster parents be permitted to continue to visit the child on a regular basis. Counsel for the foster parents again asked that the child be returned to their care, but did not object to the court's decision to set the case for a contested hearing, rather than a removal hearing.
€ 29 The contested hearing was initially set for October 21st, but was continued to November 15th because the foster parents failed to disclose to the Department their rebuttal psychologist expert and his report.
130 On November 1st, the foster parents filed their "Request for Due Process." In that motion, the foster parents asked that the court "order [the Department] to reduce to a writing the allegations against Interve-nors [the foster parents] warranting the removal of the child from their care and that such be provided at least 10 days prior to the November 15, 2010 hearing." At the November 15th hearing, the court indicated that it would begin by addressing the foster parents' motion. The Department argued that it had supplied the foster parents with all documentation and witness information pertaining to the basis for removing the child from the foster parents care-that is, the foster mother's mental health. The court stated that, given the disclosure, the motion *109was moot. Counsel for the foster parents agreed that the motion "just commemorates the argument that we've been presenting from the beginning and that is that we ought to know why we're here." Counsel continued that, while he needed more information in the past, "I'm not going to stand here and say I need more information from the Department [now].... In that sense ... the motion is moot." The court did not consider the motion further, and the hearing proceeded. Ultimately, the court determined that it was not in the best interest of the child to be . returned to the foster parents' home.
1 31 Before the court of appeals, the foster parents argued that their due process rights were violated when A.C. was removed from their care. Nowhere, however, did the foster parents argue that the juvenile court erred in any of its rulings in this regard.1 They did not argue, for example, that the juvenile court erred when it found their request for written allegations to be moot-presumably because, as noted above, their counsel agreed with the court that by the time they made the motion, they had received all of the information upon which the Department would rely at the hearing. Instead, they essentially asked for a declaration that the Department did not comport with the dictates of due process when it removed the child.
1 32 The court of appeals declined to sort through the procedural posture of this case, and instead ruled that whatever procedural protections that might have been lacking during the removal process were not required because the foster parents had no "constitutionally protected liberty interest in a continued relationship with A.C." People ex rel A.C., - P.3d at --, No. 10C0A2586, slip. op. at 5. But simply because the court of appeals took this course does not mean that we should.
138 At bottom, the foster parents ask us to declare that their due process rights were violated. I see no grounds for us to make such an advisory ruling. I therefore would dismiss this case as moot, and respectfully concur only in the result reached by the majority.
4 34 I am authorized to state that JUSTICE MARQUEZ joins in the concurrence in the judgment.

. By contrast, in a second issue, the foster parents challenged the juvenile court's conclusion that it was not in the best interest of the child to be returned to the foster parents' care. The court of appeals determined that the juvenile court may have applied an incorrect best interest of the child standard, and remanded the case for further consideration. We denied certiorari on this second issue, and therefore it is not relevant here.